Citation Nr: 1121066	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-38 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran had active service from February 1965 to March 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2004 rating decision in which the RO denied the Veteran's claim for an increased (compensable) rating for erectile dysfunction.  The Veteran filed a notice of disagreement (NOD) in February 2005, and the RO issued a statement of the case (SOC) in November 2005.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in December 2005.

In September 2008, the Board remanded the matter on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After partially completing the requested action, the AMC returned the matter to the Board for further appellate consideration.

In December 2009, the Board again remanded the matter on appeal to the RO, via the AMC.  After again partially completing the requested action, the AMC continued to deny the claim (as reflected in a September 2010 supplemental SOC (SSOC)) and again returned the matter on appeal to the Board.

In December 2010, the Board remanded the Veteran's claim to the RO, via the AMC, for a third time.  After completing the requested action, the AMC continued to deny the claim (as reflected in a March 2011 SSOC) and returned the matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The record reflects erectile dysfunction; there is no evidence or allegation of deformity of the penis at any time pertinent to the current appeal.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.115b Diagnostic Code 7522 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a September 2008 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a higher rating, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the September 2008 letter, and opportunity for the Veteran to respond, the September 2010 and March 2011 SSOCs reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board finds that no additional RO action to further develop the record in connection with the claim on appeal is warranted.  The Board notes that the Veteran has not been scheduled for a VA examination in connection with the current claim.  However, as discussed below, the medical evidence of record reflects that at no time pertinent to the current appeal has there been any deformity of the penis, and no such deformity-required for a compensable rating, in this case (see 38 C.F.R. § 4.115b, DC 7522)-has been asserted by the Veteran.  As the current medical evidence of record is sufficient to decide the appeal, remand for an examination of the Veteran's erectile dysfunction is not warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, by March 2002 rating action, the RO granted service connection for erectile dysfunction and assigned a noncompensable rating, effective March 14, 2001.  In the same rating decision, the Veteran granted special monthly compensation (SMC) based on loss of use of a creative organ pursuant to 38 C.F.R. § 3.350, effective the same date.  The Veteran filed his current claim for an increased rating in August 2003.  The February 2004 rating decision, currently on appeal, continued the noncompensable rating for erectile dysfunction, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7522.

Under 38 C.F.R. § 4.115b, DC 7522, deformity of the penis with loss of erectile power warrants a 20 percent rating.  A note to DC 7522 indicates that entitlement to SMC under 38 C.F.R. § 3.350 should be reviewed. 

The Board points out that where the schedular criteria does not provide for a noncompensable rating, such a rating shall be assigned when the requirements for a compensable ratting not met.  38 C.F.R. § 4.31.

Considering the pertinent evidence in light of the above, the Board finds that a compensable rating for the Veteran's erectile dysfunction is not warranted at any time pertinent to the current appeal. 

While the record reflects erectile dysfunction, it reflects no deformity of the penis, and no such deformity has been asserted by the Veteran.  In this regard, an August 2006 VA urology consult note indicates that examination revealed an uncircumcised penis with no lesion, as well as descended testes with no mass.  Likewise, a May 2007 VA urology outpatient note indicates that examination revealed a normal, uncircumcised penis, and descended testes with no mass.  This evidence provides no basis for award of the 20 percent rating under DC 7522. 

The Board acknowledges the note to DC 7522 regarding consideration of SMC under 38 C.F.R. § 3.350.  As noted above, however, such SMC was granted in the March 2002 rating decision, effective the date of the award of service connection for erectile dysfunction.

The Board has also considered the applicability of other diagnostic codes for rating the disability on appeal, but finds that no other diagnostic code provides a basis for higher rating.  In this regard, the Board notes that, while a compensable rating is assignable to both for atrophy of both testes (see 38 C.F.R. § 4.115b, DC 7523), here, neither testis has been shown to be atrophied.  The Veteran's service-connected erectile dysfunction also has not been shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's erectile dysfunction, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An increased (compensable) rating for erectile dysfunction is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


